Citation Nr: 1825658	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-42 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for esophageal cancer, claimed as the result of in-service exposure to asbestos.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at hearing before the undersigned in October 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist requires efforts to ensure all relevant treatment records have been obtained and associated with the claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Here, there are no treatment records associated with the claims file for the claimed disability; therefore, the Board is unable to determine whether any of the nexus opinions currently of record are based on an accurate medical history of the claimed disability.

Further, the Board finds neither the December 2013 VA opinion nor the December 2013 private opinion submitted on the Veteran's behalf are adequate to make an informed decision on the Veteran's claim because neither opinion includes a sufficiently detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  Both opinions include a vague reference to medical literature, but there is no discussion of the underlying medical principles involved in the Veteran's claim or of any information in the referenced literature that tends to either prove or disprove his claim.  Notably, the December 2013 private opinion indicates it is based solely on research conducted by the Veteran without any indication that the author considered the full scope of medical research regarding the medical issue in dispute.  Thus, the Board finds a new examination to obtain an adequate nexus opinion is necessary to fulfill VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain all outstanding treatment records related to esophageal cancer.  Make reasonable efforts to obtain all identified records and associate them with the claims file.

2.  Schedule the Veteran for a new examination regarding his service connection claim for esophageal cancer.

The selected examiner must provide an opinion addressing whether the Veteran has (or had) esophageal cancer that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service, to include the conceded in-service exposure to asbestos.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  The rationale must go beyond a generalized statement that a review of medical literature does not support the Veteran's claim.  There must be some discussion of the facts and the medical principles involved in the Veteran's specific case for the opinion to be deemed adequate.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

